Title: From James Madison to the Calliopean Society of Transylvania University, June 1819
From: Madison, James
To: Calliopean Society of Transylvania University


Gentlemen
Montpr. June 1819
I have recd your letter of May 10. communicating the mark of attention conferred on me by the Calliopan Socy.
The objects of the Society, and the considerations governing the selection of its members form a just claim to my acknowlegements, & I beg that they may be duly presented. This distant & general expression of my sense of the honorary appt. I have recd. is the only mode in which I can expect to manifest it. Shd. any improbable contingency ever enable me to comply with your invitation, it will afford me pleasure to be present at a Meeting of the Society. Be pleased to accept my thanks for the friendly terms of your letter, with my respects and best wishes
